UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6580


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DANIELLE DEVONA JONES, a/k/a Danielle Devonna Jones,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:16-cr-00039-MOC-WCM-1)


Submitted: June 11, 2020                                          Decided: July 13, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danielle Devona Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Danielle Devona Jones appeals the district court’s order denying her postjudgment

motions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Jones, No. 1:16-cr-

00039-MOC-WCM-1 (W.D.N.C. Apr. 8, 2020). We deny Jones’ motions for a transcript

at government expense, to expedite, and for bail pending appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2